      Case 4:18-cv-00966 Document 66 Filed on 06/25/20 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          June 25, 2020
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

RICKY DOCKERY, et al,                            §
                                                 §
         Plaintiffs,                             §
VS.                                              § CIVIL ACTION NO. 4:18-CV-966
                                                 §
                                                 §
TEXAS DEPARTMENT OF CRIMINAL
                                                 §
JUSTICE,                                         §
                                                 §
         Defendant.
                       ORDER ADOPTING MAGISTRATE JUDGE'S
                       MEMORANDUM AND RECOMMENDATION

       The Court has reviewed the Memorandum and Recommendation (Instrument No. 60)

signed by Magistrate Judge Christina Bryan on May 18, 2020 regarding Instrument 45.

Defendants timely filed objections.1 The Court has reviewed the Memorandum and

Recommendation and objections and made a de novo review of the Magistrate Judge's

recommended dispositions to which objections were raised, Rule 72(b), Fed. R. Civ. P.; 28

U.S.C. ' 636(b)(1)(C); McLeod, Alexander, Powel & Apffel P.C. v. Quarles, 925 F.2d 853, 855

(5th Cir. 1991), and after consideration of the applicable law, is of the opinion that said

Memorandum and Recommendation should be adopted by this Court. It is therefore

ORDERED, ADJUDGED and DECREED that United States Magistrate Judge Bryan's

Memorandum and Recommendation is hereby adopted by this Court.




1
   In footnote 4 of the objection (Dkt. 61 at 5), Defendant points out that the M&R cites to
Plaintiff’s Affidavit (50-34) despite having previously stated that the Affidavit was not necessary
to the Court’s ruling. The citation in the M&R to which Defendant refers appears at Dkt. 60 p. 9.
 The citation should have been to the source material, the complaint filed by Mr. Mullins (Dkt.
50-38), not to the Affidavit that is Dkt. 50-34, and was simply a typographical error.
Case 4:18-cv-00966 Document 66 Filed on 06/25/20 in TXSD Page 2 of 2




 The Clerk shall enter this Order and provide all parties with a true copy.

                    25th day of June, 2020, at Houston, Texas.
 SIGNED on this the ____




                                               VANESSA D. GILMORE
                                               UNITED STATES DISTRICT JUDGE




                                       2
